Citation Nr: 1137626	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a kidney disorder, claimed as the result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2011, the Veteran was afforded a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing was prepared and incorporated into the record.  In connection with his hearing, the Veteran submitted additional medical evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

At his May 2011 Board hearing, the Veteran advanced an informal claim for service connection for Type II diabetes mellitus and a liver disorder, claimed as the result of herbicide exposure.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.   



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that service connection for an acquired psychiatric disorder, to include PTSD, a bilateral knee disorder, and a kidney disorder is warranted.  He contends that he developed PTSD and a bilateral knee disorder as a result of the stressful events and hardships of combat he encountered while serving with an Army artillery unit in the Republic of Vietnam.  The Veteran believes that his kidney disorder is etiologically related to his presumed herbicide exposure while in the Republic of Vietnam or, in the alternative, secondary to Type II diabetes mellitus and/or a liver disorder sustained as the result of herbicide exposure.  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the new regulation provides:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  Therefore, while on remand, the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.   

At his Board hearing, the Veteran testified that he had received treatment for his PTSD from L. L'Herisson, Ph.D.; treatment for his knees from Dr. Yick and/or at the Ochsner Clinic; and renal treatment at Our Lady of the Lake Medical Center and the Renal Center.  Complete clinical documentation of the cited private treatment is not of record.  VA should obtain all relevant private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  The Board further observes that, while h denied receiving any VA treatment for the claimed disorders at his hearing, his June 2007 claim reflects that he reported treatment for PTSD at the VA Outpatient Clinic in Baton Rouge, Louisiana.  Therefore, such VA treatment records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

With respect to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, he has alleged that such is the result of witnessing the death of his sergeant after being shot down in a helicopter, being involved in firefights at night, experiencing rocket and mortar attacks, and relaying the wrong coordinates to the gunners.  At his Board hearing, he testified that such as a result of such stressors, he was in imminent fear of death.  The Veteran's service personnel records reflect that he served in Vietnam from April 1970 to April 1971 and participated in two campaigns while serving as a cannoneer and light truck driver with an artillery unit.  Post-service treatment records reflect a diagnosis of PTSD.  Therefore, the Veteran should be provided with a VA examination and opinion in order to determine whether he has a current acquired psychiatric disorder, to include PTSD, as a result of his military service.  

Pertaining to the Veteran's claim for a bilateral knee disorder, he has claimed that such is the result of when he fell off a truck on his way back to a landing zone and twisted his knees.  At his Board hearing, he testified that he has experienced continuous knee symptomatology since his military service.  He also stated that he was diagnosed with arthritis of the knees.  While treatment records documenting such diagnosis are not of record, the Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, in light of the Veteran's competent and credible description of an in-service injury, his allegations of continuity of knee symptomatology, and his report of a current diagnosis of arthritis of the knees, the Board finds that he should be provided with a VA examination and opinion in order to determine whether he has a current bilateral knee disorder as a result of his military service.  

Regarding the Veteran's claim of entitlement to service connection for a kidney disorder, he has alleged that such is a result of his exposure to herbicides coincident with his service in Vietnam.  Post-service records reveal that the Veteran was in acute renal failure secondary to acute tubular necrosis.   Therefore, the Board finds that he should be provided with a VA examination and opinion in order to determine whether he has a current kidney disorder as a result of his military service, to include his exposure to herbicides.  

Additionally, as noted in the Introduction portion of this Remand above, the Veteran has submitted informal claims for Type II diabetes mellitus and a liver disorder, claimed as the result of herbicide exposure.  The Board finds that the issue of entitlement to service connection for a kidney disorder is inextricably intertwined with these referred issues as the Veteran has claimed that such kidney disorder is secondary to his Type II diabetes mellitus and/or liver disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the referred issues should be adjudicated prior to the AOJ's readjudication of the Veteran's claim of entitlement to service connection for a kidney disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment for his acquired psychiatric disorder, bilateral knee disorder, and kidney disorder, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact L. L'Herisson, Ph.D.; Dr. Yick; the Ochsner Clinic; Our Lady of the Lake Medical Center; the Renal Center; the Baton Rouge VA Outpatient Clinic; and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of witnessing the death of his sergeant after being shot down in a helicopter, being involved in firefights at night, experiencing rocket and mortar attacks, and/or relaying the wrong coordinates to the gunners. 


For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all current diagnoses of the Veteran's bilateral knees.  Then, he or she should offer an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral knee disorder is related to his military service, to include his report of falling off a truck and twisting his knees.

The examiner should also indicate whether the Veteran had arthritis of the knees within one year of his service discharge in April 1971 and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral knee disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his kidney disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all current diagnoses of the Veteran's kidneys.  Then, he or she should offer an opinion as to whether it is at least as likely as not that any currently diagnosed kidney disorder is related to his military service, to include his exposure to herbicides coincident with his Vietnam service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his kidney disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should adjudicate the Veteran's referred claims of entitlement to service connection for Type II diabetes mellitus and a liver disorder, claimed as the result of herbicide exposure, prior to readjudicating his claim for service connection for a kidney disorder.  The AOJ should also consider the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, under the newly revised regulations at 38 C.F.R. § 3.304(f).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

